Third District Court of Appeal
                               State of Florida

                          Opinion filed August 13, 2014.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D13-1704
                         Lower Tribunal No. 02-12509C
                             ________________

                              Hector Caraballo,
                                    Appellant,

                                       Vs.

                            The State of Florida,
                                    Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

      Hector Caraballo, in proper person.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellee.


Before WELLS, EMAS and FERNANDEZ, JJ.

      PER CURIAM.

      Hector Caraballo appeals the trial court’s denial of his motion to void his

plea in case number F02-12509C. Although the State has filed its Answer Brief
maintaining its position that the record was sufficient to support the trial court’s

denial of Caraballo’s motion to void the plea, the State does not object to

remanding the case for an evidentiary hearing so that the trial court can reconsider

the issue.

      Caraballo claims in his Initial Brief that the court translator did not properly

translate the plea agreement. However, for practical considerations as outlined in

the State’s motion to expedite, we reverse and remand the case for an evidentiary

hearing so Caraballo’s claim that the court translator erroneously interpreted the

plea agreement and thus misadvised him regarding the nature of the plea

agreement and/or sentence can be considered.

      Reversed and remanded with instructions.




                                          2